Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended drawings and specification, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended Claims 1, 14, and 20, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mussig et al., hereinafter Mussig (US 2008/0230640).
Regarding Claim 1, Mussig discloses (Figures 5a and 5b) a trash compactor assembly (compacting shredder 50) comprising: a receptacle (see Annotated Figure 5b below) including a base connected to at least one wall (receptacle 40 side wall), wherein the at least one wall has an upper edge (upper edge of receptacle 40 side wall), wherein a retaining chamber (interior area of receptacle 40) is defined between the at least one wall and the upper edge; a 

    PNG
    media_image1.png
    619
    754
    media_image1.png
    Greyscale

Mussig Annotated Figure 5b
Regarding Claim 2, Mussig discloses (Figures 5a and 5b) one or more rails (scissor-like mechanism 80) that extend between the base and the upper edge, wherein the compaction 
Regarding Claim 3, Mussig discloses (Figure 2) one or more slide brackets (slidable connection 82) that slidably couple the compaction plate (ram 70) to the receptacle (see Annotated Figure 5b above).
Regarding Claim 10, Mussig discloses (Figures 5a and 5b) a securing collar (side edges of housing 20, see Annotated Figure 5a below) that is removably secured to the upper edge of the receptacle (see Annotated Figure 5a below; the securing collar is removably secured to the upper edge of the receptacle via the side walls of receptacle 40), wherein the securing collar is configured to removably retain an upper plate (top of housing 20). Examiner note: the receptacle 40 and the housing 20 are separable ([0050] line 3), so the securing collar is removably secured to the upper edge of the receptacle. Further, the claim as set forth does not explicitly define the limitation “the securing collar is configured to removably retain an upper plate” in terms of what the upper plate is removably retained on. Because the upper plate disclosed by Mussig (top of housing 20) is removably retained on the receptacle by the securing collar, this limitation of the claim is met.

    PNG
    media_image2.png
    639
    587
    media_image2.png
    Greyscale

Mussig Annotated Figure 5a
Regarding Claim 11, Mussig discloses (Figures 5a and 5b) an upper plate (top of housing 20) that is removably secured over the retaining chamber (interior area of receptacle 40) of the receptacle (see Annotated Figure 5a above) proximate to the upper edge ([0050] line 3; the housing 20 and the receptacle 40 are separable, thus they removably secured), wherein the compaction plate (ram 70) and the upper plate are configured to compact the trash therebetween ([0057] lines 5-8; trash is compacted between the ram 70 and the top of housing 20).
structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Because the handle disclosed by Mussig extends outwardly from the main body of the upper plate, it is capable of preventing an access door from closing, thus meeting the limitation of the claim.
Regarding Claim 13, Mussig discloses (Figure 12) that the receptacle (receptacle 140) further comprises one or more plate retainers (receptacle cam 194) that are configured to retain the upper plate (top of housing 120) in a stored position. Examiner note: because the claim does not set forth a structure or definition for the limitation “a stored position,” the position of the top of housing 120 in the arrangement in which receptacle 140 is coupled to housing 120 via the receptacle cam 194 mating with inside cam well 128 (Figure 13) reads on this limitation of the claim.

Regarding Claim 19, Mussig discloses (Figures 5a and 5b) removably securing an upper plate (top of housing 20) over the retaining chamber (interior area of receptacle 40) of the receptacle (see Annotated Figure 5a above) proximate to the upper edge ([0050] line 3; the housing 20 and the receptacle 40 are separable, thus they removably secured), wherein the compaction plate (ram 70) and the upper plate are configured to compact the trash therebetween ([0057] lines 5-8; trash is compacted between the ram 70 and the top of housing 20).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuizumi et al., hereinafter Fukuizumi (US 7,191,701).
during this upward movement. The compaction plate disclosed by Fukuizumi compacts trash in a downward direction, but because it needs to be moved upwards to its standby position (column 2 lines 40-41) before it can be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mussig in view of Ko (US 2013/0036924).
Regarding Claims 4-6, Mussig does not disclose a first, second, and third pulley; however, Mussig does state that mechanisms other than the ones disclosed may be used to move the compaction plate ([0058] lines 1-3). Ko teaches (Figure 1) a trash compactor assembly comprising a first pulley (pulley 45) coupled to the receptacle (outer can 11), wherein the first pulley moveably couples to a cord (rope 443) that couples to the compaction plate (stepping board 51), and second and third pulleys (pulleys 45) coupled to the compaction plate, wherein 
Regarding Claim 7, with reference to the aforementioned combination of Mussig and Ko, Ko teaches (Figure 2) that the second pulley (pulley 45) is secured to a first corner of the compaction plate (stepping board 51), and the third pulley (pulley 45) is secured to a second corner of the compaction plate that is diagonally opposite from the first corner. Examiner note: Ko teaches four separate pulleys 45, each of which is secured to stepping board 51 via rope 443 and fixing elements 47 in a corner of the stepping board, so these limitations of the claim are met.
Regarding Claim 8, with reference to the aforementioned combination of Mussig and Ko, Ko teaches (Figure 1) an anchor (scroll axis 44) secured to the receptacle (outer can 11), 
Regarding Claims 15-17, Mussig does not disclose coupling a first, second, and third pulley to the receptacle and compaction plate; however, Mussig does state that mechanisms other than the ones disclosed may be used to move the compaction plate ([0058] lines 1-3). Ko teaches (Figure 1) a trash compacting method comprising coupling a first pulley (pulley 45) to the receptacle (outer can 11), moveably coupling a cord (rope 443) to the first pulley, coupling second and third pulleys (pulleys 45) to the compaction plate (stepping board 51), and moveably coupling the cord to the second and third pulleys. Arranging the pulleys and cord in this way allows them to perform the same function as the mechanism disclosed by Mussig, i.e. moving the compaction plate upwards and downwards within the receptacle. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trash compacting method disclosed by Mussig by substituting the pulleys and cord as taught by Ko for the scissor-like mechanism 80 (Mussig Figures 5a and 5b) to perform the function of moving the compaction plate upward and downward for trash compaction. Examiner note: the claims as set forth do not mandate that the first pulley is directly coupled to the receptacle, nor that the second and third pulleys are directly coupled to the compaction plate. Thus, the first pulley (one of pulleys 45) being coupled to the receptacle (outer can 11) via upper cover 31 and pivotal connection part 14, and the second and third 
Regarding Claim 18, with reference to the aforementioned combination of Mussig and Ko, Ko teaches (Figure 1) securing an anchor (scroll axis 44) to the receptacle (outer can 11), and securing the cord (rope 443) to the anchor. Examiner note: the claim as set forth does not mandate securing the anchor directly to the receptacle, so the scroll axis 44, which is secured to outer can 11 via upper cover 31 and pivotal connection part 14, meets this limitation of the claim.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Prior art fail to teach, alone or in combination, a trash compactor assembly comprising a cord extending outwardly from a receptacle and coupled to a compaction plate, wherein the cord has a free end that is configured to be outwardly pulled away from the receptacle, and further comprising a grasping handle secured to the free end of the cord, wherein the grasping handle is configured to manually grasped and pulled.

Response to Arguments
Applicant’s arguments, see pages 8-9 of the Remarks filed 01/14/2021, with respect to the amended Claim 1 not being anticipated by Mussig due to the cord not extending outwardly 
Applicant's arguments concerning the rejection of Claim 20 under 35 U.S.C. 102(a)(1) on pages 9-10 of the Remarks have been fully considered but they are not persuasive. As discussed above, Claim 20 as set forth does not mandate that the trash compaction occurs simultaneously with the upward movement of the compaction plate, nor does it mandate the trash compaction occurring in an upward direction. Fukuizumi discloses the trash being compacted in a downward direction, but because the trash compressing member 152 must be moved upwards to its standby position (Fukuizumi column 2 lines 40-41 and 64-65) before it can be moved downwards to compress the trash (column 2 lines 58-60), this limitation of the claim is met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725